UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-05888 SMALLCAP World Fund, Inc. (Exact Name of Registrant as Specified in Charter) 333 South Hope Street Los Angeles, California 90071 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (213) 486-9200 Date of fiscal year end: September 30 Date of reporting period: September 30, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Mark D. Perlow K&L Gates LLP Four Embarcadero Center, Suite 1200 San Francisco, California94111 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders SMALLCAP World Fund® [photo of the side ofa mirrored-glass building] Special feature Different approaches, one goal u See page 4 Annual report for the year ended September 30, 2010 SMALLCAP World Fund® seeks long-term growth of capital through investments in smaller companies in the United States and around the world. This fund is one of the 30 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Results at a glance For periods ended September 30, 2010, with all distributions reinvested Average annual total returns Total returns Lifetime (since 1 year 5 years 10 years 4/30/90) SMALLCAP World Fund (Class A shares) % MSCI All Country World Small Cap Index1,2 n/a Lipper Global Small-Cap Funds Average3 1 The market index cited in this report is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. 2 The MSCI All Country World Small Cap Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market results of smaller capitalization companies in both developed and emerging markets. 3 Lipper averages do not reflect the effect of sales charges, account fees or taxes. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. See page 3 for Class A share results with relevant sales charges deducted. Results for other share classes can be found on page 34. Equity investments are subject to market fluctuations. Investing outside the United States may be subject to additional risks, such as currency fluctuations and political instability. These risks may be heightened in connection with investments in developing countries. Investing in small-capitalization stocks can involve greater risk than is customarily associated with investing in stocks of larger, more established companies. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: The global economy continued with an uneven and, at this point, incomplete recovery during SMALLCAP World Fund’s most recent fiscal year. Despite this uncertain environment, the fund produced a total return of 19.1% for the 12 months ended September 30, 2010. This total return assumes reinvestment of dividends, which totaled 19.6 cents a share during the period. This total return surpassed those of its primary benchmark and its peers. The MSCI All Country World Small Cap Index, an unmanaged measure of global small-capitalization stocks, gained 16.1%. The fund’s peer group, as represented by the Lipper Global Small-Cap Funds Average, saw a total return of 17.3%. The year in review The global economy, which embarked on recovery in mid-2009, continued to show gradual signs of improvement during the fund’s fiscal year, with its strongest signals of growth coming in late 2009 and early 2010. In developed nations, a coordinated fiscal and monetary stimulus effort appeared to produce short-term benefits, while emerging economies built on their resilience in the 2008–2009 downturn. The second half of the fiscal year saw a number of issues come to a head, starting with the Greek financial crisis and potential problems for other over-leveraged European nations. This was exacerbated by signs of slowing economic growth in both Europe and the United States. Unemployment in the developed world remains high, and governments with mounting debt have fewer options to further stimulate the economy. Despite these concerns, most equity markets around the world saw positive gains for the period, with small-capitalization stocks generally outperforming large-cap stocks domestically and abroad. However, most of these gains came in the first six months of the fiscal year. Overall, equity markets have been volatile since then, though small-cap stocks continued to post gains around the world in the most recent quarter. [photo of the side of a mirrored-glass building]  [Begin Sidebar] In this report Special feature 4 Different approaches, one goal The fund’s portfolio counselors have different perspectives on today’s market, but are united in their goals to find the best potential investments for the fund. Contents 1 Letter to shareholders 3 The value of a long-term perspective 10 Summary investment portfolio 17 Financial statements 35 Board of directors and other officers [End Sidebar] [Begin Sidebar] Where are SMALLCAP’s holdings located? [begin pie chart] As of September 30, 2010 Percent of net assets n United States % n Asia & Pacific Basin n Europe n Other (including Canada & Latin America) n Short-term securities & other assets less liabilities [end pie chart] [begin pie chart] As of September 30, 2009 Percent of net assets n United States % n Asia & Pacific Basin n Europe n Other (including Canada & Latin America) n Short-term securities & other assets less liabilities [end pie chart] [End Sidebar] [Begin Sidebar] Largest equity holdings Percent of net assets ENN Energy Holdings % Kingboard Chemical Holdings .8 Container Corp. of India .8 AAC Acoustic Technologies Holdings .8 Pacific Rubiales Energy .7 Dah Sing Financial Holdings .6 Modern Times Group .6 MSC Industrial Direct .6 lululemon athletica .6 Thoratec .6 [End Sidebar] How the fund responded Unlike consumers and governments in the developed world, corporations in both developed and emerging markets have relatively strong balance sheets, making the corporate investment environment more accommodating than the general economic backdrop at this time. In general, valuations of small-cap emerging markets stocks are approaching those of small-cap stocks from the developed world, given the latter regions’ economic uncertainties. Of the 45 countries that the MSCI All Country World Small Cap Index represents, 37 saw positive total returns for the full fiscal year, measured in U.S. dollars. Of the eight nations with negative returns, four of them — Greece, Ireland, Portugal and Spain — were at the forefront of Europe’s financial crisis. Some of the index’s best returns came from Latin America, particularly Brazil and Chile, as well as from Asia, notably Thailand, Malaysia, the Philippines and China. Our investments cover a broad range of companies from all over the world and across the industry spectrum. Each of our top 10 holdings produced at least double-digit returns for the period; our fifth-largest holding, Pacific Rubiales Energy, rose 126.7% for the period. The fund’s top holding, ENN Energy Holdings, gained 44.3% as well. Overall, strong returns from energy and financial stocks helped the fund, as did holdings from emerging markets, while housing-related holdings, both domestic and international, were among those whose returns fell during the past year. The road ahead There are a number of growing concerns about the health and trajectory of the current economic recovery, particularly in the developed world. With stimulus spending now waning, there seems little in the way of catalysts to help economies grow at their previous pace. At the very least, slower economic growth seems like a reasonable forecast for the coming year, but there is also the chance things may worsen further. Nonetheless, the fund’s portfolio counselors believe that their bottom-up, intensive research can help uncover potential investments in almost any economic environment. And as we pointed out earlier, corporations are generally in better shape than governments and consumers. High-quality small companies with sound balance sheets and growth potential should continue to represent strong potential investment opportunities. For more on the portfolio counselors’ views on the global economy and investing, please read “Different approaches, one goal,” starting on page 4. We are pleased to report this year’s returns, which surpassed their benchmarks. However, just as the 2008–2009 downturn was an unusually difficult time, we would caution that returns at these levels aren’t typical, either. We continue to focus on long-term investing, and encourage you to take a similar approach to your personal holdings. Thank you for your continued support. We look forward to reporting to you again in six months. Sincerely, /s/ Gordon Crawford Gordon Crawford Vice Chairman of the Board /s/ Gregory W. Wendt Gregory W. Wendt President November 10, 2010 For current information about the fund, visit americanfunds.com. The value of a long-term perspective This chart shows how a $10,000 investment in SMALLCAP World Fund’s Class A shares grew from April 30, 1990 — the fund’s inception — through September 30, 2010, the end of the fund’s latest fiscal year. As you can see, the $10,000 would have grown to $61,657 even after deducting the maximum 5.75% sales charge. Fund results shown reflect deduction of the maximum sales charge of 5.75% on the $10,000 investment.1 Thus, the net amount invested was $9,425. [begin mountain chart] Date SMALLCAP World Fund Date Consumer Price Index3 Date MSCI All Country World Small Cap Index2 4/30/1990 $ 4/30/1990 $ 4/30/1990 $ Fiscal Year 1990 High 16-Jul-90 $ 30-Sep-90 $ 17-Jul-90 $ Low 28-Sep-90 $ 30-Apr-90 $ 28-Sep-90 $ Close 30-Sep-90 $ 30-Sep-90 $ 30-Sep-90 $ Fiscal Year 1991 High 30-Sep-91 $ 30-Sep-91 $ 17-Apr-91 $ Low 11-Oct-90 $ 01-Oct-90 $ 16-Jan-91 $ Close 30-Sep-91 $ 30-Sep-91 $ 30-Sep-91 $ Fiscal Year 1992 High 12-Feb-92 $ 30-Sep-92 $ 7-Feb-92 $ Low 9-Oct-91 $ 01-Oct-91 $ 12-Aug-92 $ Close 30-Sep-92 $ 30-Sep-92 $ 30-Sep-92 $ Fiscal Year 1993 High 30-Sep-93 $ 30-Sep-93 $ 3-Sep-93 $ Low 5-Oct-92 $ 01-Oct-92 $ 9-Oct-92 $ Close 30-Sep-93 $ 30-Sep-93 $ 30-Sep-93 $ Fiscal Year 1994 High 3-Feb-94 $ 30-Sep-94 $ 2-Sep-94 $ Low 24-Jun-94 $ 01-Oct-93 $ 29-Nov-93 $ Close 30-Sep-94 $ 30-Sep-94 $ 30-Sep-94 $ Fiscal Year 1995 High 11-Sep-95 $ 30-Sep-95 $ 11-Sep-95 $ Low 30-Jan-95 $ 03-Oct-94 $ 13-Dec-94 $ Close 30-Sep-95 $ 30-Sep-95 $ 30-Sep-95 $ Fiscal Year 1996 High 20-May-96 $ 30-Sep-96 $ 20-May-96 $ Low 18-Dec-95 $ 31-Dec-95 $ 27-Oct-95 $ Close 30-Sep-96 $ 30-Sep-96 $ 30-Sep-96 $ Fiscal Year 1997 High 30-Sep-97 $ 30-Sep-97 $ 30-Sep-97 $ Low 28-Apr-97 $ 01-Oct-96 $ 14-Apr-97 $ Close 30-Sep-97 $ 30-Sep-97 $ 30-Sep-97 $ Fiscal Year 1998 High 13-Oct-97 $ 30-Sep-98 $ 21-Apr-98 $ Low 31-Aug-98 $ 31-Dec-97 $ 31-Aug-98 $ Close 30-Sep-98 $ 30-Sep-98 $ 30-Sep-98 $ Fiscal Year 1999 High 13-Sep-99 $ 30-Sep-99 $ 13-Sep-99 $ Low 8-Oct-98 $ 31-Dec-98 $ 8-Oct-98 $ Close 30-Sep-99 $ 30-Sep-99 $ 30-Sep-99 $ Fiscal Year 2000 High 10-Mar-00 $ 30-Sep-00 $ 10-Mar-00 $ Low 18-Oct-99 $ 01-Oct-99 $ 18-Oct-99 $ Close 30-Sep-00 $ 30-Sep-00 $ 30-Sep-00 $ Fiscal Year 2001 High 2-Oct-00 $ 30-Sep-01 $ 2-Oct-00 $ Low 21-Sep-01 $ 02-Oct-00 $ 21-Sep-01 $ Close 30-Sep-01 $ 30-Sep-01 $ 30-Sep-01 $ Fiscal Year 2002 High 17-Apr-02 $ 30-Sep-02 $ 17-May-02 $ Low 24-Sep-02 $ 31-Dec-01 $ 24-Sep-02 $ Close 30-Sep-02 $ 30-Sep-02 $ 30-Sep-02 $ Fiscal Year 2003 High 19-Sep-03 $ 30-Sep-03 $ 19-Sep-03 $ Low 9-Oct-02 $ 31-Dec-02 $ 9-Oct-02 $ Close 30-Sep-03 $ 30-Sep-03 $ 30-Sep-03 $ Fiscal Year 2004 High 12-Apr-04 $ 30-Sep-04 $ 7-Apr-04 $ Low 1-Oct-03 $ 31-Dec-03 $ 1-Oct-03 $ Close 30-Sep-04 $ 30-Sep-04 $ 30-Sep-04 $ Fiscal Year 2005 High 30-Sep-05 $ 30-Sep-05 $ 30-Sep-05 $ Low 14-Oct-04 $ 31-Dec-04 $ 14-Oct-04 $ Close 30-Sep-05 $ 30-Sep-05 $ 30-Sep-05 $ Fiscal Year 2006 High 9-May-06 $ 31-Aug-06 $ 9-May-06 $ Low 27-Oct-05 $ 31-Dec-05 $ 20-Oct-05 $ Close 30-Sep-06 $ 30-Sep-06 $ 30-Sep-06 $ Fiscal Year 2007 High 19-Jul-07 $ 17-Sep-07 $ 13-Jul-07 $ Low 10-Jan-07 $ 16-Nov-06 $ 3-Oct-06 $ Close 30-Sep-07 $ 30-Sep-07 $ 30-Sep-07 $ Fiscal Year 2008 High 31-Oct-07 $ 16-Jul-08 $ 31-Oct-07 $ Low 29-Sep-08 $ 01-Oct-07 $ 29-Sep-08 $ Close 30-Sep-08 $ 30-Sep-08 $ 30-Sep-08 $ Fiscal Year 2009 High 22-Sep-09 $ 01-Oct-08 $ 22-Sep-09 $ Low 9-Mar-09 $ 16-Dec-08 $ 9-Mar-09 $ Close 30-Sep-09 $ 30-Sep-09 $ 30-Sep-09 $ Fiscal Year 2010 High 30-Sep-10 $ 16-Sep-10 $ 26-Apr-10 $ Low 28-Oct-09 $ 01-Jul-10 $ 2-Oct-09 $ Close 30-Sep-10 $ 30-Sep-10 $ 30-Sep-10 $ [end mountain chart] Past results are not predictive of results in future periods. The results shown are before taxes on fund distributions and sale of fund shares. 1As outlined in the prospectus, the sales charge is reduced for accounts (and aggregated investments) of $25,000 or more and is eliminated for purchases of $1 million or more. There is no sales charge on dividends or capital gain distributions that are reinvested in additional shares. 2This index is unmanaged, and its results include reinvested distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. Because the index was not in existence at the time of the fund’s inception, cumulative returns through May 1994 reflect the returns of the S&P Developed <$1.2 Billion Index. 3Computed from data supplied by the U.S. Department of Labor, Bureau of Labor Statistics. 4For the period April 30, 1990 (when the fund began operations) through September 30, 1990. Average annual total returns based on a $1,000 investment (for periods ended September 30, 2010)* 1 year 5 years 10 years Class A shares % % % *Assumes reinvestment of all distributions and payment of the maximum 5.75% sales charge. The total annual fund operating expense ratio was 1.13% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from September 1, 2004, through December 31, 2008. Applicable fund results shown reflect the waiver, without which they would have been lower. See the Financial Highlights table on pages 26 and 27 for details. Different approaches, one goal [Begin Photo Caption] [photo of Gordon Crawford] Gordon Crawford [End Photo Caption] [Begin Photo Caption] [photo of Brady Enright] Brady Enright [End Photo Caption] [Begin Photo Caption] [photo of Claudia Huntington] Claudia Huntington [End Photo Caption] [Begin Photo Caption] [photo of Jonathan Knowles] Jonathan Knowles [End Photo Caption] [Begin Sidebar] The portfolio counselors of SMALLCAP World Fund have different perspectives on today’s changing investment environment. Yet their approach to investing remains the same: to find strong potential investments among the world’s best up-and-coming companies. [End Sidebar] [photo of the side of a mirrored-glass building]  The strength and duration of the current economic recovery are some of the biggest variables investors face today. Growth has returned to the United States and many other developed nations, but problems remain. Nevertheless, the portfolio counselors of SMALLCAP World Fund continue to put shareholders’ money to work in investments they feel will provide the best returns for the long term. While the portfolio counselors have different ideas about the future of the global economy, they’re unified by a single goal — bringing shareholders the best possible returns. Recently, four of the fund’s portfolio counselors — Gordon Crawford, Brady Enright, Claudia Huntington and Jonathan Knowles — took the time to answer questions about their views of today’s economic picture and their approaches to investing. How would you describe the evolution of the global economy over the past year? Gordon: Certainly, there’s been a recovery among developed nations, but that has been fueled by the stimulus money the U.S. and Europe have poured into the system. That level of stimulus was unprecedented in history. And while it certainly gave us a boost last year, the reality of it is that you’ve seen economic growth start to decline over the past few quarters. The government just doesn’t have any more money to spend, and meanwhile, consumers — who are roughly 70% of the U.S. economy — are dampening their rate of spending while saving more. So you’re seeing the recovery start to slow. Brady: I don’t think there’s any question that our recovery is going to flatten out, but that’s not the end of the world. There’s strong growth in Asia, particularly in China and wrapping around to India. Latin America is an area of strength. And even in Western Europe and the U.S., there’s still growth happening. It’s not great, but I don’t see a huge amount of downside. [photo of the reflection of a crane in a mirrored-glass building] [Begin Sidebar] I think Asian countries, generally, will continue to do well, and because of that, companies that export to Asia also will do well. Jonathan Knowles [End Sidebar] [Begin Sidebar] Frankly, I’m seeing opportunities in nearly every market. Every week, our analysts discuss companies that seem really interesting and are worth a close look. Claudia Huntington [End Sidebar] [photo of the sideof a mirrored-glass building]  I just think we’ve had a nice bounce-back from the lows, and now we’re going to go forward with slower growth, but growth nonetheless. Jonathan: The economy today, at least in the United States and Western Europe, reminds me of a bobsled run. It’s a very difficult track, and you can wipe out on either side with the slightest error. You’ve poured a lot of money into the global economy, so you’re running fast. On the one side you have inflation, the other side you have deflation. So far, we’re on the sled and we’ve not driven off the run yet. But it’s a dangerous course. We’re going to have to make all of our turns perfectly from here. Claudia: I’m not all that pessimistic, actually. We’re in a recovery, even if it’s not the robust one we might hope for. Many investors seem to have expected that the U.S. would climb out of the downturn as rapidly as it sank into it, but it’s not going to work like that this time around in large part due to the recession’s breadth and depth. Clearly there are issues of consumer debt and government deficits, and while these will take a while to work through, we may be surprised that they correct faster than currently expected. It’s going to be bumpy, but in general I believe we are clearly in a recovery and it will continue. Several of your answers focused on the United States or Europe. What about the economies of the rest of the world? Claudia: Other economies, particularly in emerging markets, have the problem of figuring out how to slow down rampant growth to avoid inflation or a bubble. That’s not necessarily a bad problem to have, and so far, I would say that many of these nations are doing a pretty good job of managing things. Jonathan: Many Asian countries are doing particularly well, as Brady said. China is in the process of stimulating its own economy and doing a good job of it. India is a fairly self-sufficient economy, and they have excellent bank regulation. They didn’t see many of the problems the developed world experienced. I think Asian countries, generally, will continue to do well, and because of that, companies that export to Asia also will do well. Brady: One of the things about the success of emerging markets, though, is that they’re becoming more expensive. Ten years ago, it used to be the case when you found a good emerging-market stock, you could buy it at a nice discount to stocks in the developed world. That’s not the case any more. So while you have faster and stronger growth in the emerging markets world, you’re paying a premium for it, generally speaking. That leaves a tough choice between stocks in the developed world that are cheaper but dealing with slower economies, and stocks in emerging markets that are seeing faster growth but are more expensive. You each have different views on the economy right now. How do those views play out when you’re forming an investment thesis? Gordon: If you think that the global economy is going to suffer in the future, then there’s no real silver bullet in terms of investing. My best-case scenario has us sort of grinding it out, with a flat economy for a while, at least here in the U.S. and in Europe. So when I look at the world, I want to look for companies that aren’t going to be as affected by that. You look at the emerging markets like Brazil and India, for example, and you see domestic companies filling domestic needs — telecommunications, retailing, that sort of thing. If those economies grow faster than ours, and I think they will, these companies will do well because they’re domestically focused, and not relying on exporting. Claudia: Frankly, I’m seeing opportunities in nearly every market. Every week, our analysts discuss companies that seem really interesting and are worth a close look. There are so many crosscurrents now that where I get the most comfort is to focus on the individual investment opportunity. So, I look at companies with respect to the continuum of their evolution, how they might grow, whether their strategy makes sense, etcetera. Even in a volatile economic environment, you can have great companies that are growing revenues and market share and have very fair valuations. And this is one of those times. Jonathan: Even here in Europe, we’re seeing companies that we’re excited about, and parts of Europe are doing far worse than the United States right now. There are companies that have great balance sheets and are doing smart things, the things they need to do to increase market share and grow. Generally speaking, I do like emerging markets more than developed markets right now, but I also think that there’s opportunity all across the world. Can you talk about your outlook for the global economy in the year ahead? Brady: I think you’re seeing two perspectives on this. On the one side, there are folks who think that economic recovery is going to deteriorate further. There’s even some talk about a double-dip recession. But to me, when I look at the world, I see more risk on the upside than down. I think the economy around the world will grow, and I think stocks will see some pretty good returns — not amazing, but certainly good. Jonathan: I see a two-tiered world ahead, at least for the medium term. You’ll have your Asian economies and some other emerging markets doing very well, and then you’ll have some developed debt-laden economies that will be struggling. How much will they struggle? I’m not optimistic on that account. I think it could be quite protracted. Gordon: I do think the developing world is in good shape. They generally don’t have a lot of debt, and they’re seeing growth. I have to wonder if we’re seeing the start of a shift of global wealth from the developed world to emerging markets. But there’s a big swath of the globe in the developed world that I’m afraid isn’t going to be growing as rapidly as in the past. Claudia: This wasn’t a conventional downturn, and this isn’t going to be a conventional recovery. In the U.S. and Europe, we’re going to have to do two things at once — grow our economies conventionally while paying off a lot of government debt, and consumer debt to a degree. That makes growth more difficult. That said, I do think there will be enough growth within private sector businesses to help the developed world continue with recovery. [photo of the side of a mirrored-glass building]  It seems like the two perspectives Brady mentioned are represented well between the four of you. With such economic uncertainty out there, how do you decide on which investments to make? Claudia: Lots of ways. One is by listening to each other. Some of us are contrarian investors. Some of us are more value oriented, or more pure growth oriented. That’s one of the big benefits of the multiple portfolio counselor system. By talking through a potential investment, our dialogue is likely to isolate the risks and opportunities of a specific idea. You combine that with your own view of the individual company, the market and country and industry fundamentals, and then make a judgment on valuation. Gordon: And that collaboration doesn’t result in group-think. We still invest our own portion of the fund according to our beliefs. That helps reduce volatility. If I’m more defensive, that can only help the overall fund if stocks don’t do as well. And if stocks do all right, then part of the fund will be positioned to take advantage of that as well. [Begin Sidebar] No matter what happens, I’m going to do my best to find companies in attractive niches where they can grow. Brady Enright [End Sidebar] Brady: For me, it’s never been about which sectors, or which economy. It’s just not the way I view the world. It’s a bottom-up process for me, and I have a real broad assortment of companies in my portfolio. No matter what happens, I’m going to do my best to find companies in attractive niches where they can grow. Maybe it’s because the underlying dynamics are favorable, or maybe they’ve built that better mousetrap or a superior approach to the market. And you can find those companies almost anywhere if you do your homework. Jonathan: Obviously, I think we all believe in stocks. We’re equity investors. And if you look at the 1970s, or even the last decade, you’ll see that you can make money in a down economy, in a flat market. The onus is on us to pick the right stocks. If we do that, then the environment in which we pick doesn’t matter as much. That’s why we research our potential investments so carefully, because we want stocks that can stand up to whatever the world has to throw at them. We can’t get complacent about it. n [Begin Sidebar] The multiple portfolio counselor system The portfolio counselors of SMALLCAP World Fund have different views on the state of the global economy. Through the multiple portfolio counselor system, they can put their own investment theories to work separately, even as they work together to find potential investments around the world. Indeed, for more than 50 years, Capital Research and Management Company has relied on this system to provide broad diversification, continuity of management and a history of consistent long-term results. Under this system, the fund’s assets are divided among the fund’s 13 portfolio counselors. Each counselor can invest as he or she sees fit, within the guidelines of the fund. Another portion is set aside for the fund’s analysts, who share responsibility for investing those assets. This system provides a great deal of flexibility in terms of accommodating increasing assets and changes in management. It also can help to reduce volatility: The results of portfolio counselors whose philosophies and styles are currently in favor help to temper the results of those whose investments are contrary to the market’s direction. SMALLCAP World Fund’s counselors bring together a wealth of investment experience. Here are the specific years* of experience for these primary decision makers for the fund: Gordon Crawford 39 years Claudia P. Huntington 38 years Mark E. Denning 28 years Kathryn M. Peters 23 years Noriko H. Chen 20 years Brady L. Enright 19 years Jonathan Knowles 19 years Bradford F. Freer 18 years J. Blair Frank 17 years Lawrence Kymisis 16 years Kristian Stromsoe 14 years Dylan J. Yolles 13 years Terrance P. McGuire 12 years *As of December 2010 [End Sidebar] Summary investment portfolio September 30, 2010 The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings.See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] (percent of Industry sector diversification net assets) Consumer discretionary 15.66 % Industrials Information technology Financials Health care Other industries Other asset types Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) United States 39.1 % Euro zone* United Kingdom China India Australia Canada Hong Kong Brazil Thailand Japan Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, Luxembourg, the Netherlands, Slovenia and Spain. Percent Value of net Common stocks - 90.82% Shares ) assets Consumer discretionary - 15.66% Modern Times Group MTG AB, Class B (1) $ % Involved in broadcasting, publishing and electronic retailing. lululemon athletica inc. (2) Manufacturer and retailer of yoga-inspired athletic apparel. Virgin Media Inc. (2) United Kingdom-based provider of television, Internet, mobile phone and fixed-line telephone services. CTC Media, Inc. Television media company based in Russia. Pantaloon Retail (India) Ltd. (1) Major retail chain operator in India. Strayer Education, Inc. Provider of post-secondary education services through its subsidiary, Strayer University, Inc. Minth Group Ltd. (1) Automobile body parts supplier based in China. Chipotle Mexican Grill, Inc. (2) Mexican food restaurant chain in the U.S. and Canada. Lions Gate Entertainment Corp. (2) (3) Independent motion picture and television producer and distributor. SuperGroup PLC (1) (2) United Kingdom-based clothing retailer focused on the youth fashion market. Other securities Industrials - 14.22% Container Corp. of India Ltd. (1) Provider of rail transportation and other logistical support for cargo shipments throughout India. MSC Industrial Direct Co., Inc., Class A Distributer of industrial maintenance and repair products. Jain Irrigation Systems Ltd. (1) (3) India-based manufacturer of irrigation systems, polyethylene pipes and plastic sheets. Intertek Group PLC (1) Provider of business research, consulting and training to the financial services industry. SIA Engineering Co. Ltd. (1) Aircraft maintenance, repair and overhaul services provider in the Asia-Pacific region. Pipavav Shipyard Ltd. (1) (2) Shipbuilding company based in India. Michael Page International PLC (1) Major recruitment company based in the United Kingdom. Other securities Information technology - 13.28% Kingboard Chemical Holdings Ltd. (1) Maker of printed circuit boards, as well as laminates, copper foil and chemicals used in printed circuit boards. AAC Acoustic Technologies Holdings Inc. (1) (3) China-based manufacturer of miniature acoustic components. Rovi Corp. (2) Technology solutions provider for digital entertainment devices and services. Compuware Corp. (2) (3) Enterprise software and IT services provider focused on large companies. Hittite Microwave Corp. (2) (3) Manufacturer of integrated circuits, modules and subsystems for radio frequency, microwave and millimeter-wave applications. AOL Inc. (2) Web services company operating in the U.S. National Instruments Corp. Develops and manufactures hardware and software for test and measurement instrumentation. Kingboard Laminates Holdings Ltd. (1) Manufacturer of paper laminates and related products. Digital River, Inc. (2) Provider of global e-commerce solutions. Monster Worldwide, Inc. (2) Online recruitment advertising and executive search firm. Other securities Financials - 11.18% Dah Sing Financial Holdings Ltd. (1) (3) Provides banking and financial services in Hong Kong. East West Bancorp, Inc. Commercial bank serving consumers and businesses throughout California. YES BANK Ltd. (1) India-based commercial banking company. Kotak Mahindra Bank Ltd. (1) Financial solutions provider based in India. Other securities Health care - 10.34% Thoratec Corp. (2) (3) Manufacturer of medical devices used for circulatory support. Endo Pharmaceuticals Holdings Inc. (2) Specialty health care solutions company focused on pain management. Cochlear Ltd. (1) Major designer and manufacturer of hearing implants and hearing aids sold around the world. Alere Inc. (2) Manufacturer of consumer and professional medical diagnostic products focused on cardiology, women's health and infectious diseases. Hikma Pharmaceuticals PLC (1) Multinational pharmaceutical company based in the United Kingdom. American Medical Systems Holdings, Inc. (2) Makes medical devices that treat urological disorders. Other securities Materials - 7.99% Rhodia SA (1) Manufacturer of specialty chemicals used in plastics, fibers, consumer products and pharmaceuticals. AptarGroup, Inc. Manufacturer of dispensing systems for fragrances, pharmaceuticals and personal care products. African Minerals Ltd. (1) (2) Diamond exploration company in Africa. Centamin Egypt Ltd. (1) (2) Mineral exploration, development and mining company focused in Egypt. Centamin Egypt Ltd. (CAD denominated) (2) 8 Mineral exploration, development and mining company focused in Egypt. Yingde Gases Group Co. Ltd. (1) (2) Industrial gas supplier serving China. Other securities Energy - 6.13% Pacific Rubiales Energy Corp. (2) Canada-based producer of heavy crude oil and natural gas focused in Colombia and northern Peru. Gulf Keystone Petroleum Ltd. (1) (2) (3) (4) Oil and gas company operating in the Kurdistan Region of Northern Iraq and the Republic of Algeria. Niko Resources Ltd. Oil and natural gas developer with interests in India, Bangladesh, Pakistan, Indonesia and other regions. Banpu PCL (1) Thailand-based energy company focused on coal mining and coal-fired power generation. FMC Technologies, Inc. (2) Engaged in offshore energy production, food processing and airplane loading systems. Other securities Consumer staples - 4.32% Drogasil SA, ordinary nominative (3) Brazil-based retailer of pharmaceutical health care, skin care and personal care products. Other securities Utilities - 1.79% ENN Energy Holdings Ltd. (1) (3) China-based operator of gas pipeline infrastructure and a distributor of piped and bottled gas. Other securities Telecommunication services - 0.93% tw telecom inc. (2) Business provider of broadband voice and data networking services. Other securities Miscellaneous - 4.98% Other common stocks in initial period of acquisition Total common stocks (cost: $13,862,648,000) Rights & warrants - 0.06% Other - 0.06% Other securities Miscellaneous - 0.00% Other rights & warrants in initial period of acquisition Total rights & warrants (cost: $3,077,000) Convertible securities - 0.41% Other - 0.41% Other securities Total convertible securities (cost: $85,566,000) Principal Percent amount Value of net Bonds & notes - 1.74% ) ) assets Bonds & notes of U.S. government - 1.69% U.S. Treasury: 3.50% 2020 $ 4.375% 2040 Financials - 0.05% Other securities Total bonds & notes (cost: $331,075,000) Short-term securities - 6.68% Bank of Nova Scotia 0.21%-0.275% due 10/5-11/17/2010 Novartis Finance Corp.0.23%- 0.27% due 10/12-12/1/2010 (4) Société Générale North America, Inc. 0.26%-0.27% due 10/8-12/1/2010 Fannie Mae 0.25%-0.30% due 12/22/2010-1/18/2011 Toronto-Dominion Holdings USA Inc. 0.21%-0.24% due 10/13/2010-1/14/2011 (4) Freddie Mac 0.23%-0.265% due 10/5-12/21/2010 Jupiter Securitization Co., LLC 0.26% due 10/18-12/2/2010 (4) Shell International Finance BV 0.19%-0.20% due 10/14-10/25/2010 (4) General Electric Co. 0.17% due 10/1/2010 Other securities Total short-term securities (cost: $1,345,004,000) Total investment securities (cost: $15,627,370,000) Other assets less liabilities Net assets $ % "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. Investments in affiliates A company is considered to be an affiliate of the fund under the Investment Company Act of 1940 if the fund's holdings in that company represent 5% or more of the outstanding voting shares. The value of the fund's affiliated-company holdings is either shown in the summary investment portfolio or included in the value of "Other securities" under the respective industry sectors. Further details on such holdings and related transactions during the year ended September 30, 2010, appear below. Beginning shares or principal amount Additions Reductions Ending shares or principal amount Dividend or interest income Value of affiliates at 9/30/2010 ENN Energy Holdings Ltd. (1) - $ $ AAC Acoustic Technologies Holdings Inc. (1) Dah Sing Financial Holdings Ltd. (1) - Thoratec Corp. (2) - - Gulf Keystone Petroleum Ltd. (1) (2) (4) - - Jain Irrigation Systems Ltd. (1) - Compuware Corp. (2) - - - Hittite Microwave Corp. (2) - - Drogasil SA, ordinary nominative Lions Gate Entertainment Corp. (2) - - Manappuram General Finance and Leasing Ltd. (1) - - athenahealth, Inc. (2) - - Jumbo SA (1) - Harry Winston Diamond Corp. (CAD denominated) (2) - - - Harry Winston Diamond Corp. (2) - - - SeLoger.com (1) (5) - Ekornes ASA (1) - Delticom AG (1) - - ZOLL Medical Corp. (2) - - Hana Microelectronics PCL (1) - - National Financial Partners Corp. (2) - - - National Financial Partners Corp. 4.00% convertible notes 2017 (4) $
